DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 31-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the brief" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Previously, an absorbent article is disclosed. 
Claim 28 recites the limitation "the brief" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Previously, an absorbent article is disclosed.
Claim 31 discloses the limitation “a correctly sized brief” in line 25. It is unclear if “brief” is intended to refer to the absorbent article of the preamble or not. For purposes of examination, the limitation “brief” will be considered to refer to the absorbent article.
Claim 36 discloses the limitation “a correctly sized brief” in lines 25-26. It is unclear if “brief” is intended to refer to the absorbent article of the preamble or not. For purposes of examination, the limitation “brief” will be considered to refer to the absorbent article.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 36-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Larsson et al. (2003/0004490).
With respect to claim 36, Larsson discloses an absorbent article, as shown in figure 1, comprising a moisture-impervious outer layer 3, an inner layer 2, and a filler 4, as shown in figure 2. The article has a rear portion 6 with first and second rear sides having first and second rear side edges, and first and second fasteners 18 attached to and extending beyond the rear side edges, as shown in figure 1. The article has a front portion 5 comprising first and second first side edges, as shown in figure 1, and further comprising first and second target strips 27 and a center portion 28, as shown in figure 3. The first and second target strips 27 comprise a first material 31 and the center section 28 comprises a second material 23 distinct from the first material 31, as shown in figure 8. The first and second target strips 27 comprise a physical characteristic to enhance the ability to secure the first and second fasteners, as disclosed in paragraph [0039]. The first and second fasteners are not intended to attach to the center section when the article is the proper size, as disclosed in paragraph [0039], and therefore the first fastener overlaps with and attaches to the first target strip and the second fastener overlaps with and attaches to the second target strip without overlapping the center section when a correct size article is positioned on the wearer.
With respect to claim 37, the center section 28 is visually distinct from the first and second target strips 27, as shown in figure 4.
With respect to claim 38, the first material 31 is fibrous, as disclosed in paragraph [0042], and therefore is considered to be a fabric.
With respect to claim 39, the second material 23 is a nonwoven material, as disclosed in paragraph [0042], and therefore considered to be a fabric. The second material 23 is visually distinct from the first material 31, as shown in figure 8.
With respect to claims 40, 42, and 43, the limitation “sizing indicator” is considered to be non-functional printed matter than does not distinguish the claimed invention over the prior art.
With respect to claim 41, the front portion 6 of the article comprises a portion not covered by the landing zone, and therefore not covered by the sizing indicator, as shown in figure 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ronnberg et al. (6,613,032).
With respect to claim 24, Ronnberg discloses an absorbent article, as shown in figure 1, comprising a moisture-impervious outer layer U, an inner layer O, and a filler 5. The article has a rear portion 3 having first and second rear sides 14 and 15 with first and second rear side edges, and first and second fasteners 10-13. The article has a front portion 2 comprising first and second side edges and first and second target strips 6 and 7, as shown in figure 1. The first and second target strips 6 and 7 are attached to the front portion 2 adjacent the first and second side edges, as shown in figure 1, and comprise a first fabric, as disclosed in column 9, lines 39-48. A sizing indicator 8 and 9 is positioned between the first and second target strips 6 and 7, as shown in figure 1. The landing zone 8 and 9 is considered to fulfill the limitation of “sizing indicator” because not further structural limitations are required by the claim for the “sizing indicator” beyond its location on the article. The first fastener 12 engages with the sizing indicator 8 and 9, as disclosed in column 9, lines 58-62, and therefore overlaps with the sizing indicator and secures the article on the wearer when the article is oversized for the wearer (i.e. when the first fastener 12 extends beyond first target strip 6, it will still engage with and attach to the center portion of the landing zone 8 and 9, as shown in figure 1). 
Ronnberg discloses all aspects of the claimed invention with the exception of the sizing indicator comprising a second fabric distinct from the first fabric. Ronnberg discloses the first fabric is a loop material, as described in column 9, lines 39-48, that is part of a hook and loop fastening system, and further discloses sizing indicator 8 and 9 also comprises fabric, as described in column 8, lines 41-49. The sizing indicator 8 and 9 of Ronnberg therefore comprises the hook portion of the fastening system for engagement with the loop material of first fabric. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sizing indicator of Ronnberg from a second fabric distinct from the first fabric to achieve the predictable result of providing the article of Ronnberg with a hook material that is able to engage with the loop material of the first fabric.
With respect to claim 25, Ronnberg discloses all aspects of the claimed invention with the exception of the sizing indicator being a different color than the first and second target strips. The choice of color is an obvious matter of design choice that does not patentably distinguish the claimed invention of the prior art. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to make the sizing indicator of Ronnberg a different color than the first and second target strips to achieve the predictable result of providing a user with a clear differentiation between the different portions of the landing zone.
With respect to claim 26, the first target strip 6 comprises a rectangular shape, as shown in figure 1.
With respect to claims 27 and 28, the first and second target strips 6 and 7 are areas where the first and second fasteners 10-13 attach when the article is secured to a user, as disclosed in column 7, lines 46-55.
With respect to claim 29, the first target strip 6 comprises a first fastener attachment area, as disclosed in column 7, lines 46-55.
With respect to claim 30, the sizing indicator 8 and 9 is a area between the first and second target strips 6 and 7 that are visually distinguishable from each other, as shown in figure 1.
With respect to claim 31, Ronnberg discloses an absorbent article, as shown in figure 1, comprising a moisture-impervious outer layer U, an inner layer O, and a filler 5. The article has a rear portion 3 having first and second rear sides 14 and 15 with first and second rear side edges, and first and second fasteners 10-13. The article has a front portion 2 comprising first and second side edges and first and second fastener attachment areas 6 and 7, as shown in figure 1. The first and second fastener attachment areas 6 and 7 are attached to the front portion 2 adjacent the first and second side edges, as shown in figure 1, and comprise a first fabric, as disclosed in column 9, lines 39-48. A visually distinguishable front center portion 8 and 9 is positioned between the first and second fastener attachment areas 6 and 7, as shown in figure 1. The first fastener 10 overlaps with and attaches to the first fastener attachment area 6 without overlapping the center portion 8 and the second fastener 11 overlaps with and attaches to the second fastener attachment area 7 without overlapping the center portion 9 when a correctly sized article is positioned on a wearer, as disclosed in column 7, lines 46-55.
Ronnberg discloses all aspects of the claimed invention with the exception of the center portion comprising a second fabric distinct from the first fabric. Ronnberg discloses the first fabric is a loop material, as described in column 9, lines 39-48, that is part of a hook and loop fastening system, and further discloses center portion 8 and 9 also comprises fabric, as described in column 8, lines 41-49. The center portion 8 and 9 of Ronnberg therefore comprises the hook portion of the fastening system for engagement with the loop material of first fabric. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the center portion of Ronnberg from a second fabric distinct from the first fabric to achieve the predictable result of providing the article of Ronnberg with a hook material that is able to engage with the loop material of the first fabric.
With respect to claim 32, the first fastener 12 engages with the center portion 8 and 9, as disclosed in column 9, lines 58-62, and therefore overlaps with the sizing indicator and secures the article on the wearer when the article is oversized for the wearer (i.e. when the first fastener 12 extends beyond first target strip 6, it will still engage with and attach to the center portion of the landing zone 8 and 9, as shown in figure 1).
With respect to claim 33, the center portion 8 and 9 is considered to fulfill the limitation of “sizing indicator” because not further structural limitations are required by the claim for the “sizing indicator” beyond its location on the article.
With respect to claim 34, Ronnberg discloses all aspects of the claimed invention with the exception of the sizing indicator being a different color than the first and second target strips. The choice of color is an obvious matter of design choice that does not patentably distinguish the claimed invention of the prior art. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to make the sizing indicator of Ronnberg a different color than the first and second target strips to achieve the predictable result of providing a user with a clear differentiation between the different portions of the landing zone.
With respect to claim 35, the first fabric is a loop material of a hook and loop fastening system, and the second material is the hook material, and therefore the first and second fabrics comprise distinct visual patterns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 6,371,951; 6,235,011; and 6,045,543 disclose absorbent articles having fasteners with distinguishable center portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781